Case 1:21-cr-00041-CJN Document 82 Filed 08/10/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA _ : Case No: 1:21-CR-41 (CJN)

40 U.S.C. § 5104(e)(2)(G)
(Parading Demonstrating, or Picketing in

Vv. : a Capitol Building)
CINDY FITCHETT,
Defendant.
STATEMENT OF OFFENSE

 

Pursuant to Federal Rule of Criminal Procedure | 1, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia, and the defendant,
Cindy Fitchett, with the concurrence of her attorney, agree and stipulate to the below factual basis
for the defendant’s guilty plea—that is, if this case were to procecd to trial, the parties stipulate
that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on January 6, 2021

l. The United States Capitol, which is located at First Street, SE, in Washington, D.C.,
is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capito] include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the Capitol.

2. On January 6, 2021, the exterior plaza of the Capitol was closed to members of the

public.

Page 1 of §
Case 1:21-cr-00041-CJN Document 82 Filed 08/10/21 Page 2 of 5

3. On January 6, 2021, a joint session of the United States Congress convened at the
Capitol. During the joint session, elected members of the United States House of Representatives
and the United States Senate were meeting in separate chambers of the Capitol to certify the vote
count of the Electoral College of the 2020 Presidential Election, which had taken place on
November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

4, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol and the proceedings underway inside.

5. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior facade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly

after 2:00 p.m., individuals in the crowd forced entry into the Capitol, including by breaking

Page 2 of §
Case 1:21-cr-00041-CJN Document 82 Filed 08/10/21 Page 3 of 5

windows and by assaulting members of law enforcement, as others in the crowd encouraged and
assisted those acts. The riot resulted in substantial damage to the Capitol, requiring the expenditure
of more than $1.4 million dollars for repairs.

7. Shortly thereafter, at approximately 2:20 p.m., members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the
Congress, including the joint session, were effectively suspended until shortly after 8:00 p.m. the
same day. In light of the dangerous circumstances caused by the unlawful entry to the Capitol,
including the danger posed by individuals who had entered the Capitol without any security
screening or weapons check, Congressional proceedings could not resume until after every
unauthorized occupant had left the Capitol, and the building had been confirmed secured. The
proceedings resumed at approximately 8:00 p.m. after the building had been secured. Vice
President Pence remained in the Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.

Fitchett’s Participation in the January 6, 2021, Capitol Riot

8. Fitchett traveled with her friend, Douglas Sweet, from Virginia to attend the rally
the former president, Donald Trump, planned to hold in Washington, D.C. on January 6, 2021.
After arriving in Washington, she and Sweet made their way to the Capitol.

9. Sometime during the early afternoon of January 6, 2021, Fitchett recorded a video
of herself and Sweet approaching an entrance into the Capitol with a large crowd around them
yelling and making banging noises. Fitchett, with the camera turned on herself, stated in a raised
voice, “We are storming the Capitol. We have broken in. Patriots arise.” Shortly after then,

Fitchett and Sweet unlawfully entered the Capitol.

Page 3 of 5
Case 1:21-cr-00041-CJN Document 82 Filed 08/10/21 Page 4 of 5

10. Video surveillance depicted Fitchett and Sweet walking down a corridor in the
Capitol Visitors Center, which is part of the Capitol building, shortly after 2:30 p.m., toward the
end of the corridor area where U.S. Capitol Police officers had formed a defensive line. Other
rioters also gathered in this corridor. The officers issued commands for the rioters to leave the
building. When rioters refused their commands, the officers began arresting individuals who had
unlawfully entered the building, including Fitchettand Sweet. The Federal Bureau of Investigation
(“FBI”) uncovered no evidence that Fitchett and Sweet engaged in violent or disruptive conduct
at the Capitol grounds or inside the building.

Il. Fitchett cooperated with law enforcement following her arrest. She gave a
voluntary interview with the FB] and consented to a search of her cellphone.

12. Fitchett knew at the time she entered the Capitol that she did not have permission

to enter the building and she paraded, demonstrated, or picketed inside the building.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By:  /s/ Seth Adam Meinero
SETH ADAM MEINERO
Trial Attorney
Detailee
D.C. Bar No. 976587

/s/ Susan Lehr

SUSAN LEHR

Assistant United States Attorney
Detailee

Nebraska Bar No.19248

Page 4 of §
Case 1:21-cr-00041-CJN Document 82 Filed 08/10/21 Page 5of 5

DEFENDANT’S ACKNOWLEDGMENT

 

I, Cindy Fitchett, have read this Statement of the Offense and have discussed it with my
attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. Ido this voluntarily and of my
own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

Date: alla) Crndan etch obs

Cindy Fitchétt
Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. I
concur in my Client's desire to adopt this Statement of the Offense as true and accurate.

ae iter by LY

Peter D. Greenspyf/sq,
Attorney for Def€ndant

 

Page Sof §
